                Case 17-51882-CSS        Doc 289        Filed 12/12/19   Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
 In re:
                                                                Chapter 11
 PARAGON OFFSHORE PLC,
                                                                Case No. 16-10386 (CSS)
                             Debtor.

 PARAGON LITIGATION TRUST,

                         Plaintiff,

                         v.
                                                                Adv. Pro. No. 17-51882 (CSS)
 NOBLE CORPORATION PLC, NOBLE
 CORPORATION HOLDINGS LTD, NOBLE
 CORPORATION, NOBLE HOLDING
 INTERNATIONAL (LUXEMBOURG) S.à r.l.,
 NOBLE HOLDING INTERNATIONAL
 (LUXEMBOURG NHIL) S.à r.l., NOBLE FDR
 HOLDINGS LIMITED, NOBLE HOLDING
 INTERNATIONAL LIMITED, NOBLE HOLDING
 (U.S.) LLC, NOBLE INTERNATIONAL FINANCE
 COMPANY, MICHAEL A. CAWLEY, JULIE H.
 EDWARDS, GORDON T. HALL, JON A.
 MARSHALL, JAMES A. MACLENNAN, MARY P.
 RICCIARDELLO, JULIE J. ROBERTSON, and
 DAVID W. WILLIAMS,

                         Defendants.

                                       NOTICE OF SERVICE

                 PLEASE TAKE NOTICE that on November 25, 2019, the Paragon Litigation
Trust served the following upon the parties listed below in the manner indicated:
         Expert Witness Report of Jeffrey Spittel
         Expert Report of Professor Jack F. Williams

VIA ELECTRONIC MAIL                               VIA ELECTRONIC MAIL
Counsel to Defendants                             Counsel to Defendants
Skadden, Arps, Slate, Meagher & Flom LLP          Skadden, Arps, Slate, Meagher & Flom LLP
Stephen J. Della Penna                            Wallis M. Hampton
One Rodney Square                                 1000 Louisiana Street, Suite 6800
Wilmington, DE 19801                              Houston, Texas 77002-5026


DOCS_DE:226461.1 69038/001
                Case 17-51882-CSS      Doc 289     Filed 12/12/19     Page 2 of 3




VIA ELECTRONIC MAIL
Counsel to Defendants
Skadden, Arps, Slate, Meagher & Flom LLP
George A. Zimmerman
Lauren E. Aguiar
Abigail Sheehan Davis
Four Times Square
New York, New York 10036

                 PLEASE TAKE FURTHER NOTICE that on December 5, 2019, the Paragon
Litigation Trust also served the aforementioned documents upon the parties listed below in the
manner indicated:


VIA ELECTRONIC MAIL                             VIA ELECTRONIC MAIL
(Counsel to Julie J. Robertson)                 (Counsel to Julie J. Robertson)
Douglas D. Herrmann                             Andrew S. Hicks
Marcy J. McLaughlin Smith                       SCHIFFER HICKS JOHNSON PLLC
PEPPER HAMILTON LLP                             700 Louisiana St., Suite 2650
Hercules Plaza, Suite 5100                      Houston, TX 77002
1313 N. Market Street                           E-mail: ahicks@shjlawfirm.com
Wilmington, Delaware 19899-1709
E-mail: herrmannd@pepperlaw.com
mclaughlinm@pepperlaw.com



Dated: December 12, 2019                        PACHULSKI STANG ZIEHL & JONES LLP

                                                /s/ Timothy P. Cairns
                                                Laura Davis Jones (DE Bar No. 2436)
                                                Timothy P. Cairns (DE Bar No. 4228)
                                                919 N. Market Street, 17th Floor
                                                P.O. Box 8705
                                                Wilmington, DE 19899-8705 (Courier 19801)
                                                Telephone:     (302) 652-4100
                                                Facsimile:     (302) 652-4400
                                                Email: ljones@pszjlaw.com
                                                       tcairns@pszjlaw.com

                                                and




                                               2

DOCS_DE:226461.1 69038/001
                Case 17-51882-CSS   Doc 289   Filed 12/12/19    Page 3 of 3




                                          KIRKLAND & ELLIS LLP
                                          David J. Zott, P.C. (admitted pro hac vice)
                                          Jeffrey J. Zeiger, P.C. (admitted pro hac vice)
                                          William E. Arnault (admitted pro hac vice)
                                          Anne I. Salomon (admitted pro hac vice)
                                          300 N. LaSalle Street
                                          Chicago, IL 60654
                                          Telephone: (312) 862-2000
                                          Facsimile: (312) 862-2200
                                          Email: dzott@kirkland.com
                                                  jzeiger@kirkland.com
                                                  warnault@kirkland.com
                                                  anne.salomon@kirkland.com

                                          Co-Counsel for Paragon Litigation Trust




                                          3

DOCS_DE:226461.1 69038/001
